Walker, J.
This case was before us at the last term, and we might perhaps be justified in saying that everything now before us worthy of consideration is res judicata. In Ward & Martin v: Bagby & Co., 2 Texas, 249, Judge Lipscomb, in delivering the opinion of the court, where suit was brought on the following instrument: “ One day after date we promise to pay Latimer, Bagby & Co. $464.29 in cash notes, due since the first day of January, 1845, for value received of them,” held that a promise to pay “in cash notes ” is not equivalent to a promise to pay the nominal amount in money.
In a suit upon a note payable in cash notes, the value of the notes must be ascertained before a judgment can be rendered.
In the case at bar suit was brought on the following note:
“Memphis, ¡Nov. 3, 1861..
“ I hereby promise to pay Mrs. Martha Wallace $217^-in a good solvent cash note, due the estate of A. Gr. Grrant, deceased, to count interest from the first of September last.”
We held that on failure to deliver the note called for by this instrument within a reasonable time, it became a moneyed demand, and as such the holder might sue upon it. This ruling in nowise interferes with that of the case referred to in 2 Texas. We make the same ruling now, and therefore affirm the judgment of the District Court.
Affirmed .